                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SCOTT A. HAUSE,                                :
          Plaintiff                            :           No. 1:17-cv-2234
                                               :
              v.                               :           (Judge Kane)
                                               :
CITY OF SUNBURY and DAVID                      :
PERSING,                                       :
          Defendants                           :

                                            ORDER

       AND NOW, on this 31st day of March 2019, upon consideration of Defendants’ motion

to take judicial notice (Doc. No. 7), and Defendants’ motion to dismiss (Doc. No. 8), IT IS

ORDERED THAT:

           1. Defendants’ Motion to Take Judicial Notice (Doc. No. 7) is DENIED;

           2. Defendants’ Motion to Dismiss (Doc. No. 8) is GRANTED and Plaintiff’s
              complaint (Doc. No. 1), is DISMISSED without prejudice to the Plaintiff’s filing
              of an amended complaint that corrects the deficiencies identified by the Court in
              the Memorandum issued concurrently with this Order within thirty (30) days of
              the date of this Order.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
